*

Case 1:10-cr-Q0094-JSR Document 230 Filed O//12/19 Page Tori

r :

f

I USDC SDNY

| DOCUMENT

li | ECTRONICALLY FILED

ee ee eee x LOC #:
UNITED STATES OF AMERICA : hc >" PILED: J

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

-against- : ORDER
Maurice Patterson 10CR94-01 (JSR)
Docket #

Hon. Jed S. Rakoff, U.S.D.J. , DISTRICT JUDGE:

Judge's Name

 

The C.J.A. attorney assigned to this case

Donna Newman is hereby ordered substituted

 

Attorney's Name
and the representation of the defendant in the above captioned

matter is assigned to Rita Glavin , NUNC-PRO-TUNC

 

Attorney's Name

SO ORDERED.

Wd ZZ

unrteb/ STATES DISTRECY JUDGE

Dated: New York, New York

(-l0-/7
